Name: Council Regulation (EC) NoÃ 1759/2006 of 28 November 2006 amending Regulation (EC) NoÃ 104/2000 on the common organisation of the markets in fishery and aquaculture products
 Type: Regulation
 Subject Matter: fisheries;  EU finance;  agricultural policy
 Date Published: nan

 1.12.2006 EN Official Journal of the European Union L 335/3 COUNCIL REGULATION (EC) No 1759/2006 of 28 November 2006 amending Regulation (EC) No 104/2000 on the common organisation of the markets in fishery and aquaculture products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) Expenditure incurred by Member States in accordance with certain provisions of Council Regulation (EC) No 104/2000 (2) is currently subject to the rules laid down by Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (3). The latter has been repealed by Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), which applies to expenditure by Member States from 16 October 2006. (2) Article 2(1)(a) of Regulation (EC) No 1290/2005 sets up a European Agricultural Guarantee Fund (hereinafter EAGF). (3) Article 3(2)(f) of the abovementioned Regulation provides that EAGF is to finance the expenditure relating to fisheries markets in a centralised manner. (4) Financing expenditure relating to fisheries markets pursuant to Article 3(2)(f) is an implementation of the budget on a centralised basis and is, as such, to comply with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5) and its implementing rules set out by Commission Regulation (EC, Euratom) No 2342/2002 (6). (5) Regulation (EC) No 104/2000 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 35 of Regulation (EC) No 104/2000 shall be replaced by the following: Article 35 1. Expenditure incurred by the Member States in accordance with Articles 10, 21, 23, 24, 25 and 27 of this Regulation shall be deemed to be expenditure referred to in Article 3(2)(f) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (7). 2. Financing for the expenditure referred to in paragraph 1 shall be granted in respect of products from a stock or group of stocks only up to the limit of any quantities allocated to the Member State in question from the total volume of allowable catches for the stock or group of stocks in question. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure referred to in Article 38(2). Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall apply from 16 October 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2006. For the Council The President E. HEINÃ LUOMA (1) Opinion delivered on 14 November 2006 (not yet published in the Official Journal). (2) OJ L 17, 21.1.2000, p. 22. Regulation as amended by the 2003 Act of Accession. (3) OJ L 160, 26.6.1999, p. 103. (4) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 320/2006 (OJ L 58, 28.2.2006, p. 42). (5) OJ L 248, 16.9.2002, p. 1. (6) OJ L 347, 31.12.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1248/2006 (OJ L 227, 19.8.2006, p. 3).